ACCEPTED
                                                                                                  03-14-00578-CR
                                                                                                         3788792
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                             1/15/2015 4:34:53 PM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK
                      IN THE THIRD COURT OF APPEALS
                          FOR THE STATE OF TEXAS
                                                                            FILED IN
DANIEL VADNAIS                                                       3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
V.                                                                 NO. 03-14-00578-CR
                                                                     1/15/2015 4:34:53 PM
                                                                       JEFFREY D. KYLE
THE STATE OF TEXAS                                                           Clerk

                       APPELLANT’S FIRST MOTION FOR
                      EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, Daniel Vadnais, by and through his attorney of record, Dal

Ruggles, and files this, his First Motion for Extension of Time to File Brief, and in

support thereof would show the Court the following:

                                           I.

       That the above styled and numbered cause is styled The State of Texas v. Daniel

Vadnais, Cause Number CR-13-0651 in the 22nd Judicial District Court of Hays County,

Texas. Appellant was sentenced on August 13, 2014.

                                           II.

       Appellant was convicted on one count of Fraudulent Use or Possession of

Identifying Information. Punishment was assessed at ten (10) years imprisonment.

                                          III.

       Appellant’s notice of appeal was filed on August 28, 2014 and a motion for new

trial was filed on September 11, 2014.    The clerk’s record and reporter’s record were

filed on December 11, 2014. The due date for the brief is Thursday, January 15, 2015.

                                           IV.

       This is Appellant’s first motion for extension of time to file his brief. Appellant




	                                                                                       1	  
respectfully requests a forty-five day extension of time to file the brief, which would

make such brief due on Monday, March 2, 2015.

                                            V.

       The undersigned attorney has been unable to complete the brief due to lack of

time. The Reporter’s record was filed last month and counsel’s workload has been such

that he has not been able to devote sufficient time to complete the brief. He asks that this

extension be granted so that he may effectively represent Appellant and so that justice

may be done in this case.

                                              Respectfully Submitted,


                                              _/s/_Dal Ruggles_________________
                                              DAL RUGGLES
                                              Attorney at Law
                                              1103 Nueces St.
                                              Austin, Texas 78701
                                              Phone: (512) 477-7991
                                              Facsimile: (512) 477-3580
                                              SBN: 24041834
                                              Email: dal@ruggleslaw.com

                                              ATTORNEY FOR APPELLANT




                             CERTIFICATE OF SERVICE

       I, Dal Ruggles, hereby certify that a true and correct copy of the foregoing

Appellant’s First Motion for Extension of Time to Brief was e-served to Ms. Kathleen

Magee Arnold of the Hays County District Attorney's Office on this the 15th day of

January, 2015.

                                                     _/s/_Dal Ruggles____________
                                                     DAL RUGGLES



	                                                                                        2